[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff cites McGuinness v. McGuinness, 185 Conn. 7 (19) for its statement that,
"In a modification action, the court should consider the same factor as it would in rendering an original award", citing Noce v. Noce, supra, 181 Conn. 145 at CT Page 4864 150, and Cummock v. Cummock, 180 Conn. 218, 222
The final judgment's orders have been described as a `mosaics' of division of assets, assignment of debts and periodic orders. A post judgment modification of alimony does not implicate a re-examination of the asset and liability division.
This court finds that the later case of Borkowski v. Borkowski,228 Conn. 729 (1994), after pointing out that alimony is to meet one's duty to support, and a modification is to meet charged circumstances. The finality of a judgment should not be subject to relitigation.
The court sustains the plaintiff's objections to defendants's requests to produce and grants plaintiff's motion for protective order dated February 22, 2002.
____________________ HARRIGAN, J.